tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx date taxpayer_identification_number person to contact identification_number contact telephone number certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated july 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not engaged primarily in activities which accomplish charitable educational or other exempt purposes as required by sec_1_501_c_3_-1 your activities including your financial transactions more than insubstantially furthered non-exempt purposes moreover you failed to establish that you were not operated for the benefit of private interest of your founder and president as required for continued recognition of exemption pursuant to sec_1_501_c_3_-1 contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file form_1120 u s_corporation income_tax return the return should be filed with the appropriate service_center for tax years ended december 20xx and december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely margaret von lienen director eo examinations publication enclosure department of the treasury yi internal_revenue_service tax exempt and government entities irs exempt_organizations examinations commerce street ms dal dallas tx date date taxpayer_identification_number form tax_year s ended december 20xx december 20xx person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date may 20xx certified mail - return receipt requested we propose to revoke our recognition of your exempt status as an organization described in sec_501 of the internal_revenue_code the code we enclose our report of examination explaining why we are proposing this action dear if you accept our proposal please sign and return the enclosed form_6018 consent to proposed action - sec_7428 unless you have already provided us a signed form_6018 we will issue a final revocation letter determining you are not an organization described in sec_501 after the issuance of the final revocation letter we will publish an announcement that you have been deleted from the cumulative list of organizations contributions to which are deductible under sec_170 of the code if you do not respond to this proposal we will similarly issue a final revocation letter failing to respond to this proposal may adversely impact your legal standing to seek a declaratory_judgment because you may be deemed to have failed to exhaust administrative remedies if you do not agree with our proposed revocation and wish to protest our proposed revocation to the appeals_office of the internal_revenue_service then you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision this written request is called a protest for your protest to be valid it needs to contain certain specific information which generally includes a statement of the facts the applicable law and arguments in support of your mod letter position for the specific information needed for a valid protest please refer to page of the enclosed publication the examination process and page of the enclosed publication how to appeal an irs decision on tax-exempt status if you do submit a valid protest then an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication and publication explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation services referred to in publication generally do not apply after issuance of this letter you may also request that we refer this matter for technical_advice as explained in publication and an annual revenue_procedure please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the eo rulings and agreements function then no further administrative appeal will be available to you within the irs on the matter if you receive a final revocation letter you will be required to file federal_income_tax returns for the tax period s shown above as well as for subsequent years you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you mod letter thank you for your cooperation sincerely paul a marmolejo acting director exempt_organizations examinations enclosure publication publication form_6018 report of examination mod letter form 886-a name of taxpayer explanation of items schedule or exhibit no page of year ended 20xx12 20xx12 issue should the organization’ sec_501 status be revoked on the grounds that it is not operating within the scope of internal_revenue_code sec_501 facts per the organization’s filed form_990 for tax_year ending december 20xx their mission is to a per the organization’s articles of incorporation filed august 19xx their purpose is ac the president in advised that the organization is no longer affiliated with the on july 19xx the organization’s articles of incorporation were amended to include the following paragraph which states in part 6c per the president the organization performs perform social services for individuals and families at the time of the tour of the facilities they were not providing any housing they identify individuals and families in need and they network with different organizations and businesses in the community to find the resources to meet that need that their activities have greatly been reduced since governmental agencies now provide the majority of the services they used to offer and they the president advised during 20xx the organization reported that they received a total of dollar_figurexxx xxx in fair_market_value from a combination of donated furniture food and toys the president advised that the majority of these items are donated to those in need throughout the year on the filed form_990 and calendar years ending 20xx and 20xx the organization reported that they own properties the organization reported gross rents part viii of form_990 related to this property totaling dollar_figurexx xxx for tax_year 20xx the amount reported totaled dollar_figurexx xxx when asked about this property and the related rental income the president advised that this property and rental income was actually department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer explanation of items schedule or exhibit no page of year ended 20xx12 20xx12 hers and it should not have been reported on the forms because the organization does not own the property nor do they directly receive the rental income she advised that she reports this rental income on her personal tax_return she advised that is was mistake to have included in on the forms due to this the president advised that the forms are incorrect and that most of the income and expenses reported on the returns are actually related to her and not the organization therefore the forms filed for 20xx and 20xx and materially incorrect the president advised that her personal checking account is also used as the organization’s bank account the president advised that she makes all deposits into this account which includes the rental income her retirement pension which is unrelated to the organization and all charitable_contributions the organization receives since the organization's bank account is commingled with the president’s personal funds it is impossible to discern any purported organization expense from the president’s personal expenditures the organization's assets ie its bank account are readily available for the president’s immediate and personal_use the majority of the expenditures were personal in nature or unexplained an information_document_request idr dated august 20xx was provided to the organization this idr requested source documentation pertaining to questionable transactions identified in the checking account such as out of state and out of country atm withdrawals and debit card transactions at casinos a follow up idr was provided to the organization on september 20xx no response was provided by the organization to either idrs the president is in complete control_over the organization's financial activities the president does not have to substantiate or provide accounting for any expenditure made from the organization's bank account the audit reveals that the president never relinquishes control_over the funds there is a board_of directors listed on the filed forms but there is no indication that they act as an independent body responsible for reviewing approving co-signing financial transactions or preventing organizational assets bank account from inuring to its founder transactions are not recorded there is no segregation of duties there are no outside parties overseeing the organization there is no annual independent audit the president is the sole controller of the organization law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items page of schedule or exhibit no name of taxpayer year ended 20xx12 20xx12 regulation sec_1 c - c defines the operational_test regulation sec_1501 -1 c primary activities provides in part an organization will be regarded as ‘operated exclusively’ for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1 c c distribution of earnings expands on the definition of an activity that is not in furtherance of an exempt_purpose it states an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words ‘private shareholder or individual’ see paragraph c of sec_1_501_a_-1 sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit privilege gain or interest 78_tc_280 better business bureau v united_states 316_us_279 holds that the existence of a single non-exempt purpose if substantial in nature will destroy the exemption under sec_501 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such purposes in 74_tc_846 the court found that although the organization did serve charitable purposes it existed to serve the private benefit of its founders and thus failed the operational_test of sec_501 control_over financial affairs by the founder created an opportunity for abuse and the need to be open and candid about financial matters the applicant failed to provide information concerning financial affairs taxpayer's position the organization’s president advised that she disagrees with certain portions of this report she stated that she has never misused the organization’s funds she stated that she has never personally benefited from her involvement with the organization and that the organization would not have existed without her financial support she is very proud of the work the organization has done on the behalf of the community over the roughly xx years they have been in existence governing charitable organizations were done in ignorance and were not intentional she advised that any errors they might have made by not properly abiding by the laws with a letter dated april 20xx the organization’s president concerning this report see attached exhibit accompanying this letter was form_6018 signed by her also attached further explained her position department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items page of schedule or exhibit no name of taxpayer year ended 20xx12 20xx12 government's position though some exempt_purpose activity has occurred the organization does not appear to operate exclusively exempt purposes as required by sec_501 and sec_1_501_c_3_-1 similar to the organization in 74_tc_846 the foundation appears to exist to serve the private benefit of its founder and thus fails the operational_test of sec_501 even though it may operate for some exempt purposes as in that case control_over financial affairs by the founders creates an opportunity for abuse more than an insubstantial part of the president's activities appear to benefit the president rather than the general_public since the organization does not operate exclusively for exempt purposes and operates to the private benefit of the president to a more than insubstantial extent the organization is not described by sec_501 conclusion the above facts demonstrate that the foundation is not operated exclusively for exempt purposes described within internal_revenue_code sec_501 a b c the organization is not engaged primarily in activities that accomplish an exempt_purpose more than an insubstantial part of the organization's activities are in furtherance of a non-exempt purpose the organization was operated for the purpose of serving a private benefit rather than public interests based on our audit and in light of the applicable law we have determined that you are not operated for exempt purposes rather you are primarily operated for the non-exempt purpose operating in furtherance of private interests of the president accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items schedule or exhibit no page of name of taxpayer year ended 20xx12 20xx12 department of the treasury - internal_revenue_service form 886-a name of taxpayer form 886-a explanation of items schedule or exhibit no page of year ended 20xx12 20xx12 department of the treasury - internal_revenue_service form 886-a
